Case 2:20-mj-00003-DM Document 1-1 Filed 01/07/20 Page 1 of 10
FILED

UNITED STATES DISTRICT COURT ZOISNOV 26 PM 2:09
MIDDLE DISTRICT OF FLORIDA CLERK US nistaicy caus
TAMPA DIVISION MOOLE GlSTRICT eee,

E TOP
TAMPA FLOS"34

UNITED STATES OF AMERICA
0, BAA ee ms T 3° Te

21 U.S.C. § 846
AHMAD RASHAD WESTON, 21 USS.C. § 841
a/k/a “Blood,”

CHARLESTON SHELLIE LONG, a
a/k/a “Shellie,” I Ay Y A y

SHYRON DEONTA GIVENS, we
a/k/a “Ron,”

CHARLIE JAMES MCDUFFY, JR.,

TEDDY TERRELL STRACHAN,

CEVEGHNTA BILLVON GUYDEN,
a/k/a “Chop,”

QUINCY ALFONZO TURNER,
a/k/a “Chico,”

JUSTICE DESHONNA MCLAURIN,
a/k/a “Jussy,”

WILLIE CARL MCLAURIN,
a/k/a “Baldy,”

JA’VONTA WILLIE MCLAURIN,
a/k/a “Tay Tay,” and

WILLIE CARL MCLAURIN, JR.

INDICTMENT
The Grand Jury charges:

COUNT ONE

Beginning on an unknown date, but no later than in or around August

v. CASE N

  

2018, and continuing through on or about the date of this indictment, in the

Middle District of Florida and els€whgye, whe defendants,

 

For investigative Purposes Only
U.S. MARSHAL
MIDDLE DISTRICT OF FLORIDA
HOLDS ORIGINAL WARRANT
OFFICE: TAMPA, FL

 
Case 2:20-mj-00003-DM Document 1-1 Filed 01/07/20 Page 2 of 10

AHMAD RASHAD WESTON,
a/k/a “Blood,”
CHARLESTON SHELLIE LONG,
a/k/a “Shellie,”

SHYRON DEONTA GIVENS,
a/k/a “Ron,”

CHARLIE JAMES MCDUFFY, JR.,
TEDDY TERRELL STRACHAN,
CEVEGHNTA BILLVON GUYDEN,
a/k/a “Chop,”

QUINCY ALFONZO TURNER,
a/k/a “Chico,”

JUSTICE DESHONNA MCLAURIN,
a/k/a “Jussy,”

WILLIE CARL MCLAURIN,
a/k/a “Baldy,”
JA’VONTA WILLIE MCLAURIN,
a/k/a “Tay Tay,” and
WILLIE CARL MCLAURIN, JR.

did knowingly and willfully conspire and agree with each other and other
persons, both known and unknown to the Grand Jury, to distribute a
controlled substance.

With respect to all defendants, the violation involved 100 grams or
more of a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance, and N-phenyl-N-[1-(2-phenylethy])-4
piperidinyl] propanamide (“fentanyl”), a Schedule I controlled substance, and

500 grams or more of a mixture and substance containing a detectable amount

- of cocaine, a Schedule II controlled substance.

 

In violation of 21 U.S.C. § 84 ,841(b)(1)(B).

  

For Investigative Purposes Only

U.S. MARSHAL
MIDDLE DISTRICT OF FLORIDA
HOLDS ORIGINAL WARRANT
OFFICE: TAMPA, FL
 

Case 2:20-mj-00003-DM Document 1-1 Filed 01/07/20 Page 3 of 10

COUNT TWO
On or about February 27, 2019, in the Middle District of Florida,
defendants
AHMAD RASHAD WESTON,
a/k/a “Blood,” and
QUINCY ALFONZO TURNER,
a/k/a “Chico,”
aiding and abetting each other, did knowingly and intentionally distribute a
controlied substance, which violation involved a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance,
and N-phenyl-N-(1-(2-phenylethy!)-4 piperidinyl] propanamide (“fentanyl”), a
Schedule II controlled substance.
In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and 18 U.S.C. § 2.
COUNT THREE
On or about March 25, 2019, in the Middle District of Florida,

defendant

QUINCY ALFONZO TURNER,
a/k/a “Chico,”

did knowingly and intentionally distribute a controlled substance, which
violation involved a mixture and substance containing a detectable amount of

heroin, a Schedule I controlled substance.
In violation of EBS 841(a)(1) and 841(bX(1)(C).

For Investigative Purposes Only
U.S. MARSHAL
MIDDLE DISTRICT OF FLORIDA
HOLDS ORIGINAL WARRANT
OFFICE: TAMPA, FL
Case 2:20-mj-0O0003-DM Document 1-1 Filed 01/07/20 Page 4 of 10

COUNT FOUR,
On or about April 24, 2019, in the Middle District of Florida, defendant

QUINCY ALFONZO TURNER,
a/k/a “Chico,”

did knowingly and intentionally distribute a controlled substance, which
violation involved a mixture and substance containing a detectable amount of ©
heroin, a Schedule I controlled substance.
In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).
COUNT FIVE
On or about May 13, 2019, in the Middle District of Florida,
defendants
AHMAD RASHAD WESTON,
a/k/a “Blood,” and
QUINCY ALFONZO TURNER,
a/k/a “Chico,”
aiding and abetting each other, did knowingly and intentionally distribute a
controlled substance, which violation involved a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance.
In violation of 21 U.S.C. §§ 841(a)(1) and 841(6)(1)(C) and 18 U.S.C. § 2.
COUNT SIX
On or about June 18, 2019, in the Middle District of Florida,
defendants For investigative Purposes Only
U.S. MARSHAL

MIDDLE DISTRICT OF FLORIDA
HOLDS ORIGINAL WARRANT

OFFICE: TAMPA, FL

 
Case 2:20-mj-00003-DM Document 1-1 Filed 01/07/20 Page 5 of 10

AHMAD RASHAD WESTON,
a/k/a “Blood,” and
QUINCY ALFONZO TURNER,
a/k/a “Chico,”
aiding and abetting each other, did knowingly and intentionally distribute a
controlled substance, which violation involved a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance,
and N-pheny!-N-[1-(2-phenylethyl)-4 piperidinyl] propanamide (“fentanyl”), a
- Schedule II controlled substance. |
In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and 18 U.S.C. § 2.
COUNT SEVEN
On or about July 2, 2019, in the Middle District of Florida, defendant

QUINCY ALFONZO TURNER,
a/k/a “Chico,”

did knowingly and intentionally distribute a controlled substance, which
violation involved a mixture and substance containing a detectable amount of
heroin, a Schedule I controlled substance.
In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).
FORFEITURE
1. The allegations contained in Counts One to Seven are
incorporated by reference for the purpose of alleging forfeiture pursuant to the

provisions of 21 U.S.c.§853. COPY
For Investigative Purposes Only
U.S. MARSHAL
MIDDLE DISTRICT OF FLORIDA
HOLDS ORIGINAL WARRANT |

OFFICE: TAMPA, FL

 
Case 2:20-mj-00003-DM Document 1-1 Filed 01/07/20 Page 6 of 10

2. Upon conviction of a violation of 21 U.S.C. §§ 846 or 841, the
defendants shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1)
and (2), any property constituting, or derived from, any proceeds the
defendants obtained, directly or indirectly, as a result of such violation, and
any property used, or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, such violation.

3. _Ifany of the property described above, as a result of any acts or
omissions of the defendants:

a. _ cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

C. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

€. has been commingled with other property, which cannot
be divided without difficulty,

 

For Investigative Purposes Only
U.S. MARSHAL
MIDDLE DISTRICT OF FLORIDA
HOLDS ORIGINAL WARRANT
OFFICE: TAMPA, FL

6

 
Case 2:20-mj-00003-DM Document 1-1 Filed 01/07/20 Page 7 of 10

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

 

A TRUE BILL,
Cx oc FT
Foreperson
MARIA CHAPA LOPEZ
United States Attorney

David C. Waterman

Assistant United States Attorney |

py: (Bride hoor Muna

Christopher F. Murray
Assistant United States Attorney
Chief, Violent Crimes and Narcotics Section

COPY
For Investigative Purposes Only
U.S. MARSHAL
MIDDLE DISTRICT OF FLORIDA
HOLDS ORIGINAL WARRANT

OFFICE: TAMPA, FL
7

 
             

_ sTred ____

Se

 

 

 

‘6107 ‘I2quEaACNY Jo
Aep 492 Sip dnoo dado UI payly

OSS
2D FO

‘Th ony

 

 
  

TAEDIVS § PUL OPES O'S NZ -suonejora

 

|
g
:
|
I.

pure ,‘Aey Avy, &/y/e
“NIENVIOW AITILM V.INOA.VI
« Apreg,, &/4/®
‘NRINVIOW TaAVO AITIIM -
« ASSNE,, 2//2
‘NRINVIOW WNNOHSAd aDLLsor
« ONGD,, &//2
“WANN. OZNOATV ADNINO
« doyp,, 8/4/e
‘NHCAND NOATIME VINHOFARD
‘NVHOVULS TTAVAAL AGAAL
“Ur ‘AAANGOW SANVe AITAVHO
« UOY,, Bsyse
‘SNAAID VINOAC NOWAHS
« APCS, &/F/e
‘ONO FITIAHS NOLSATAVHD
« POO}d,, B/4/2
‘NOLSAM AUVHSVa GVNHV
uosuiq ede, ===
BPHOLT JO NSIC] BIPPIAL
LaNnOS LOMLSIC SALVLS GALINA
On STOO
pe-addo Wao

U.S. MARSHAL
MIDDLE DISTRICT OF FLOR)
HOLDS ORIGINAL WARRANT
OFFICE: TAMPA, FL

Case 2:20-mj-00003-DM Document 1-1 Filed 01/07/20 Page 8 of 10
For Investigative Purposes O

 

  
Case 2:20-mj-0O0003-DM Document 1-1 Filed 01/07/20 Page 9 of 10

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION q
HA A a AY i }

UNITED STATES OF AMERICA
CASE NO. BAGS SAS T30 Tew

Vv.

AHMAD RASHAD WESTON,
a/k/a “Blood,”
CHARLESTON SHELLIE LONG,
a/k/a “Shellie,”
SHYRON DEONTA GIVENS,
a/k/a “Ron,”
CHARLIE JAMES MCDUFFY, JR.,
TEDDY TERRELL STRACHAN,
CEVEGHNTA BILLVON GUYDEN,
a/k/a “Chop,”
QUINCY ALFONZO TURNER,
a/k/a “Chico,”
JUSTICE DESHONNA MCLAURIN,
a/k/a “Jussy,”
WILLIE CARL MCLAURIN,
a/k/a “Baldy,”
JA’VONTA WILLIE MCLAURIN,
a/k/a “Tay Tay,” and
WILLIE CARL MCLAURIN, JR.

wah)

"yyer
¢

aol 27gatry

tay 908
AD St

wid

ag
ae
econ

VOINOTS “vet
Vanes o ‘te wt
c=

iy

WD
8724 Yd og Nox geez
WW

ORDER
The Motion to Seal Indictment and Related Documents filed by the
United States is hereby GRANTED, and the Clerk of Court is so directed.

The Clerk is further directed to seal the Indictment in this cause except
e Indictment to the United

 

when necessary to provide certified op

States Attomey's Office; For investigative Purposes Only
U.S. MARSHAL

MIDDLE DISTRICT OF FLORIDA
HOLDS ORIGINAL WARRANT
OFFICE: TAMPA, FL

 

 
Case 2:20-mj-00003-DM Document 1-1 Filed 01/07/20 Page 10 of 10

It is further ordered that upon verbal request from the United States
Attorney's Office that the United States Marshals Service is to release a
certified copy of the arrest warrant to the case agent or other appropriate law
enforcement and/or to the United States Attorney's Office without further
order of the Court. It is further ordered that the United States Marshals
Service or other appropriate law enforcement agency may enter the arrest
warrant into the National Crime Information Center (NCIC) database or
other appropriate law enforcement database without further order of the
Court.

It is further ordered that the United States may disclose the existence of
the Indictment in any search and seizure warrants to be executed in
conjunction with the arrest of the defendant(s).

The Clerk is further ordered to unseal all documents relating to the
Indictment without any further Order of the Court when any named
defendant is taken into custody.

DONE AND ORDERED at Tampa, Florida, this__# day of

 

November, 2019.

COPY Unsere 2 dts

For investigative Purposes Only “FHOMGAS-G-WHLSON- Cras & Ww
U.S. MARSHAL United States Magistrate Judge

MIDDLE DISTRICT OF FLORIDA 9
HOLDS ORIGINAL WARRANT

mE

OFFICE: TAMPA, FL

 

 
